Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment/Comment
An examiner’s comment and/or amendment to the record appears below.  Should the changes and/or additions to the specification or written claim be unacceptable, applicant may file an amendment as provided by 37 CFR § 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Drawings
The drawings are objected to as follows.  Correction for consistency is required.
A. The drawing must be amended to delete the title [FIG 1].  Where only a single view is used in an application to illustrate the claimed design, it must not be numbered and the abbreviation "FIG." must not appear.  37 CFR 1.84(u)(1). 
B. Examiner appreciates the effort put forward by applicant to correct the shading of the claimed design. However, to properly illustrate that the entire face of the design is claimed, and to ensure the claim is clear, the shading should be allowed to overlap all areas of the claimed design as shown in the following example. Correction is required.

    PNG
    media_image1.png
    594
    585
    media_image1.png
    Greyscale



A FULL SET of corrected drawing sheets is required in reply to the Office action to avoid abandonment of the application.  Any amended, replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  

Specification
A. In light of the drawing objections above, examiner has amended the figure description to read:
-- The sole figure is a top plan view of a Tracking Marker. --
B. The following statement must be used to describe the broken lines on the drawing and has been inserted by examiner in the specification preceding the claim (MPEP § 1503.02, subsection III):
--  The broken lines depict the boundaries of the claimed design.  --
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE D KIRSCHBAUM whose telephone number is (571)272-4232.  The examiner can normally be reached on 9:30am-6:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manpreet Matharu can be reached on 571-272-8601.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GEORGE D. KIRSCHBAUM/PRIMARY EXAMINER, ART UNIT 2922                                                                                                                                                                                                        
February 7, 2022